DETAILED ACTION

This action is in response to Applicant’s amendment received on January 12, 2022.
Claims 1-15 are pending in the application. Claim 15 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snell (US PG Pub No. 2013/0055984), hereinafter “Snell”.
Regarding claim 1, Snell discloses a method of improving the fuel efficiency of an internal combustion engine during its power stroke using a dwell (Abstract), comprising the steps of providing an internal combustion engine with at least one piston (paragraph 37, lines 10-13); and increasing the fuel efficiency of said engine by dwelling said at least one piston at a predetermined position near top dead center (paragraph 51, lines 2-7) before the initiation of said power stroke based on at least one parameter, and further comprising the step of using the transformation of a rapidly expanding medium comprising 
Regarding claim 2, Snell discloses an internal combustion engine having improved efficiency during its power stroke using a dwell (Abstract), comprising: at least one piston (paragraph 37, lines 10-13), said piston capable of dwell at a predetermined position near top dead center (paragraph 51, lines 2-7) before the initiation of said power stoke based on at least one parameter, and wherein power stroke length of said piston is extended by using transformation of a rapidly expanding medium comprising liquid water into an increased-volume gas (paragraphs 17, 40 & 51).

Claims 3-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bon et al. (US Patent No. 9,194,287), hereinafter “Bon”.
Regarding claim 3, Bon discloses an internal combustion engine having improved performance and efficiency during its compression and power strokes, comprising: at least one cylinder (56) with a piston (50) moveable coaxially within said cylinder (Fig. 9); said piston having at least one cam follower (54); said piston moveable within said cylinder in said compression stroke and said piston capable of dwelling at a predetermined position near top dead center (col. 3, lines 15-24); an endless cam track driven by said at least one cam follower (Fig. 6 (54); said cam track being configured to permit independent movement and acceleration of said piston during said compression and power strokes based upon at least one parameter (col. 6, line 52 – col. 7, line 6); said cylinder capable of increasing pressure therein by combusting an air and fuel mixture to initiate said power stroke (col. 3, line 56 – col. 4, line 9), whereby the combustion of said 
Regarding claim 4, Bon discloses the internal combustion engine of claim 3, wherein said piston is capable of being dwelled at a position after top dead center to eliminate negative rotational forces associated with early ignition (col. 3, lines 15-24).
Regarding claim 5, Bon discloses the internal combustion engine of claim 3, wherein said piston (50) is capable of dwelled using said endless cam track structure (Fig. 6).
Regarding claim 6, Bon discloses the internal combustion engine of claim 3, wherein acceleration and deceleration values of said piston are independently controlled to increase energy production (col. 5, line 51 – col. 6, line 14).
Regarding claim 7, Bon discloses the internal combustion engine of claim 6, wherein said acceleration and deceleration values of said piston are predetermined based upon fuel type.
Regarding claim 8, Bon discloses the internal combustion engine of claim 3, wherein said piston initiates said power stroke before the complete combustion of said air and fuel mixture (col. 6, line 52 – col. 7, line 6 and col. 7, line 58 - col. 8, line 19).

Regarding claim 10, Bon discloses the internal combustion engine of claim 3, wherein the timing of said introduction of said rapidly expanding medium is based upon at least one parameter (col. 6, line 52 – col. 7, line 6 and col. 7, line 58 - col. 8, line 19).
Regarding claim 11, Bon discloses the internal combustion engine of claim 3, wherein the length of said power stroke is extended (col. 7, lines 7-14).
Regarding claim 12, Bon discloses the internal combustion engine of claim 3, wherein said temperature within said cylinder is reduced to eliminate the production of NOx (col. 3, line 56 – col. 4, line 9).
Regarding claim 13, Bon discloses the internal combustion engine of claim 3, wherein said rapidly expanding medium is introduced into said cylinder in multiple bursts (col. 3, line 56 – col. 4, line 9).
Regarding claim 14, Bon discloses the internal combustion engine of claim 13, wherein least a portion of said bursts are introduced after the releasing of said piston (col. 6, line 52 – col. 7, line 6 and col. 7, line 58 - col. 8, line 19).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-15 of U.S. Patent No. 10,527,007. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is basically claim 1 of U.S. Patent No. 10,527,007 with minor English language syntax differences. Further on, claim 1 of U.S. Patent No. 10,527,007 anticipates claim 1 of the instant present application. Still further, please refer to the following table for the correspondence of claims between the present application and U.S. Patent No. 10,527,007:
Application (16/557,526)
Claims
Patent (U.S. Patent No. 10,527,007)
Claims
1, 2
1
3
13, 14, 15
8
6
9
7
10
8
11
9
12
10
13
11
14
12


claims 1 and 6-15 of U.S. Patent No. 10,527,007 anticipate claims 1-14 of the instant present application separately alone or altogether.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks filed on January 12, 2022 have been fully considered but they are not deemed persuasive.

Regarding claims 1 and 2: Applicant contends that the reference of Snell (US PG Pub No. 2013/0055984), hereinafter “Snell” fails to disclose the use of liquid water as required by independent claims 1 and 2. Applicant further contends that Snell discloses the injection of water vapor into the cylinder and not liquid water. Examiner submits that the limitations requiring the use of liquid water in independent claims 1 and 2 are the following: “further comprising the step of using the transformation of a rapidly expanding medium comprising liquid water into an increased-volume gas to extend a power stroke length of said piston” and “power stroke length of said piston is extended by using transformation of a rapidly expanding medium comprising liquid water into an increased-volume gas” respectively. Examiner further submits that in neither of the afore-mentioned limitations it is required that the water is injected in its liquid state into the cylinder. 
Regarding claim 3: Applicant contends that the reference of Bon et al. (US Patent No. 9,194,287), hereinafter “Bon” is non-enabling with respect to the claimed subject matter. Examiner submits that the reference of Bon does demonstrate that the public was in possession of the claimed subject matter before the date of invention. Applicant further contends that Bon discloses that a high volume of liquid water is being injected into the cylinder, Applicant also contends that the Bon’s engine will not run as the liquid fuel will become contaminated by the liquid water and will not ignite. Examiner submits that the reference of Bon does disclose an engine having several direct water injection cycles, these direct water injections allow for the production of work by the expansion of the liquid water into vapor. Examiner further submits that the limitations requiring the use of liquid water in independent claim 3 are disclosed by Bon as mentioned in the rejection above and in the previous sentence. Applicant also contends that Bon fails to disclose that the cam track is being configured to permit independent movement and acceleration of the piston during compression and power strokes based upon at least one parameter. Examiner submits that as can be seen in the rejection above, Bon discloses that the cam track is being configured to permit independent movement and acceleration of the piston during compression and power strokes (col. 6, line 52 – col. 7, line 6); this movement of 
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747